 Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 1 of 17 PageID #:5840



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

KOVE IO, INC.,                           )
                         Plaintiff,      )
                                         )
      v.                                 )
                                         ) Civil Action No. 1:18-cv-08175
AMAZON WEB SERVICES, INC.,               )
                                         ) Hon. Rebecca R. Pallmeyer
                         Defendant.      )
                                         )
                                         )



   AWS’S MEMORANDUM IN OPPOSITION TO KOVE IO, INC.’S MOTION TO
              STRIKE AWS’S INVALIDITY CONTENTIONS
          AND IN SUPPORT OF MOTION FOR LEAVE TO AMEND


Adam G. Unikowsky                       Terri L. Mascherin
JENNER & BLOCK LLP                      Timothy J. Barron
1099 New York Ave. NW Suite 900         Michael T. Werner
Washington, DC 20001                    JENNER & BLOCK LLP
(202) 639-6000                          353 N. Clark St.
aunikowsky@jenner.com                   Chicago, IL 60654
                                        (312) 222-9350
                                        tmascherin@jenner.com
                                        tbarron@jenner.com
                                        mwerner@jenner.com

                                        Attorneys for Amazon Web Services, Inc.
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 2 of 17 PageID #:5841




       AWS’s consistent position in this case has been that the claims-in-suit are invalid in view

of the Domain Name System (DNS), the system used to translate domain names into IP addresses

on the Internet. DNS was well-known to the inventors: the specifications for all three patents-in-

suit specifically address DNS. Although the inventors characterize the invention as an

improvement on DNS, the alleged improvement does not appear in the language of the claims,

which recite functionality that already appears in DNS. AWS therefore intends to argue that the

claims-in-suit are anticipated or obvious in view of DNS.

       AWS has consistently relied on the DNS system—not a printed publication—as the

invalidating reference. Four months after AWS served its Final Invalidity Contentions, Kove

objected that AWS’s invalidity contentions did not adequately disclose the precise system to which

AWS referred, and asked AWS to amend the contentions. Kove could not credibly claim

confusion on what DNS is. Nevertheless, to address Kove’s concern, AWS agreed to clarify its

invalidity contentions. The parties jointly moved the Court for leave to modify the case schedule

so as to serve clarified infringement and invalidity contentions, and the Court granted that motion.

Dkt. 165, 167. AWS then clarified its invalidity contentions by identifying a precise version of

DNS, serving source code corresponding to that version, and also identifying technical documents

explaining DNS’s functionality and history.

       Showing that no good deed goes unpunished, Kove now asks the Court to strike AWS’s

Second Amended Final Invalidity Contentions because AWS supplied the very information that

Kove claims was missing. According to Kove, AWS improperly amended its contentions without

the Court’s permission, even though: Kove requested the amendment; the parties jointly moved

this Court to permit it; and AWS has relied on the DNS system all along, and merely clarified its

contentions in response to Kove’s request for clarification. Kove asks the Court to prevent AWS



                                                 1
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 3 of 17 PageID #:5842




from relying on DNS in its invalidity case, even though DNS is unquestionably prior art and was

explicitly identified in AWS’s original Final Invalidity Contentions.

       The Court should deny this request. Kove has shown no basis for preventing AWS from

relying on a crucial piece of prior art that AWS timely disclosed. In addition, because Kove insists

that even AWS’s Second Amended Final Invalidity Contentions are not clear enough, AWS has

appended to this brief amended invalidity contentions that are intended to address Kove’s

concerns. To the extent leave is necessary, AWS cross-moves for leave to serve these contentions.

                                            BACKGROUND

       The patents-in-suit are directed to systems and methods in which “clients” contact

“location servers” to retrieve “location information” corresponding to “identifiers,” and then use

that “location information” to retrieve data corresponding to those “identifiers” from “data

repositories.”    The specifications and priority applications characterize the patents as an

improvement on the Domain Name System (DNS). In DNS, clients contact DNS servers to

retrieve IP addresses, and then use those IP addresses to retrieve data from other servers.

According to the specifications, the claimed invention (referred to as “NDTP”) improves on DNS:

                 DNS maintains a mapping between names and machines. NDTP and
                 its associated servers maintain a mapping between entity identifiers
                 and data locations. The identifier/location mapping maintained by
                 NDTP servers is much more dynamic (more frequent updates), than
                 the domain name/IP address mapping maintained by DNS. NDTP
                 is designed to support very fast, very diverse, and very large scale
                 mapping manipulations.

Dkt. 1-1, at Ex. 4, ’640 patent, 20:9-17.

       While the specifications and priority applications state that the invention improves on

DNS, those alleged improvements do not show up in the claims.              The claims contain no

requirement of “much more dynamic” or “more frequent” updates, or “very fast, very diverse, and



                                                  2
    Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 4 of 17 PageID #:5843




very large scale mapping manipulations.” Instead, AWS contends, the claims recite the same

functionality that, according to the specifications, appear in DNS.1

        In its Final Invalidity Contentions, served on February 13, 2020, AWS made clear that the

DNS system—not a printed publication—was an anticipating reference. AWS identified DNS in

a separate section called “Prior Art Systems,” and its prior art invalidity grounds refer to the

“Domain Name System.” Dkt. 200-12, at 6-12. AWS explained that DNS referred to the same

system as was described in the specifications. See id. at 6 (“[T]he inventors of the Patents-in-Suit

used DNS, as apparent from the face of the Asserted Patents.”).

        Kove initially did not identify any lack of clarity in AWS’s disclosure of DNS. Rather,

Kove complained that a distinct section of AWS’s contentions (related to indefiniteness) had

insufficient detail. Ex. B. In response, on June 1, 2020, AWS served its First Amended Final

Invalidity Contentions, which provided more detail on AWS’s indefiniteness arguments.

        After AWS served those amended contentions—four months after AWS served its Final

Invalidity Contentions—Kove sent AWS a letter asserting, for the first time, that AWS’s disclosure

of the DNS system was insufficiently detailed. Dkt. 200-3. Counsel met and conferred to discuss

Kove’s new concern. Kove took the position that AWS must identify a specific version of DNS

rather than referring to the DNS system generally.

        AWS believed that both its original Final Invalidity Contentions and its First Amended

Final Invalidity Contentions sufficiently identified DNS. Nevertheless, to avoid litigation over the

issue, AWS agreed to amend its contentions. At the same time, AWS objected to the adequacy of



1
 The priority applications that led to the patents-in-suit also note the similarity of NDTP to DNS.
See, e.g., Ex. A, Section 3.1, at 6 (“[O]ne might view the NDTP server as generalizing the Internet
Domain Name Service (DNS).”). They assert that the claimed invention “provides two critical
additional features which DNS does not provide”—“arbitrary identifiers and locations,” and
“machine driven updates.” Id. Those features do not appear in the claims, either.

                                                 3
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 5 of 17 PageID #:5844




Kove’s First Amended Final Infringement Contentions. The parties therefore jointly moved to

modify the case schedule to permit mutual amendments. The parties’ motion recited: “Following

discussions between the Parties about the sufficiency of the contentions, in an effort to avoid

involving the Court, the Parties agree to serve Second Amended Final Infringement Contentions

and Second Amended Final Invalidity Contentions by July 10, 2020.” Dkt. 165. It further stated:

“The purpose of the parties serving further amended infringement and invalidity contentions is to

clarify their existing theories; it is not intended as an opportunity for either party to add new

theories or make other amendments that, per Local Patent Rule 3.4, would require a timely showing

of good cause and leave of the Court.” Id. The Court granted the motion. Dkt. 167.

       Consistent with the joint motion, AWS then clarified its contentions. It continued to rely

on the DNS system. But in response to Kove’s request, AWS amended its contentions to identify

the specific version of DNS that was available at the relevant time (BIND 8.1), and also produced

the source code for that version. In addition, AWS also identified and served documentation

explaining how DNS worked at the relevant time, including a manual titled “DNS and BIND.”

AWS also added a discussion of DNS’s history. Dkt. 200-8, at 6-7.

       Kove then sent a letter to AWS complaining that AWS had improperly added new prior art

to its invalidity contentions. Dkt. 200-10. AWS responded two days later, explaining that AWS

was merely providing the information that Kove claimed was missing from the previous invalidity

contentions. Dkt. 200-11. Six weeks later, Kove filed its motion to strike.

                                         ARGUMENT

        After Kove complained that AWS provided insufficient information on the DNS system,

AWS amended its invalidity contentions to provide that information. Kove now seeks to strike




                                                4
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 6 of 17 PageID #:5845




AWS’s invalidity contentions because AWS provided the very information Kove claimed was

missing. The Court should reject that request.

  I.   The Court Should Not Strike AWS’s Second Amended Final Invalidity Contentions.

       Kove asks the Court to strike AWS’s Second Amended Invalidity Contentions because,

according to Kove, AWS should have sought leave of court before serving them. But AWS did

seek leave of court: the parties specifically agreed that AWS would serve a set of Second Amended

Final Invalidity Contentions to address Kove’s concerns regarding DNS, and the Court granted the

parties’ motion to modify the case scheduling order to allow service of those amended contentions.

Dkt. 165, 167. In any event, if additional leave of court was required for the amendment, the Court

should provide it. AWS has good cause, Kove cannot show prejudice, and granting leave would

be consistent with the Court’s order permitting Kove to amend its infringement contentions. See

LPR 3.4 (A party may amend its contentions “upon a showing of good cause and absence of unfair

prejudice to opposing parties, made promptly upon discovery of the basis for the amendment.”).

           A. AWS’s Second Amended Final Invalidity Contentions merely clarified its
              contentions, and hence were authorized by the Court.

       AWS’s amendments in the Second Amended Final Invalidity Contentions were proper.

The parties’ joint motion stated that the parties would serve new invalidity and infringement

contentions in order to “clarify their existing theories.” Dkt. 165. That is exactly what AWS’s

Second Amended Final Invalidity Contentions did.

       AWS’s Final Invalidity Contentions stated that it is relying on the Domain Name System

(DNS) as an invalidity reference—a system that the inventors addressed in the specifications.

After Kove sought more detailed information from AWS on the specific version of DNS, AWS

sought and received permission from the Court to modify the scheduling order so as to clarify its

contentions. Then, it provided the information Kove requested—specifically, a specific software


                                                 5
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 7 of 17 PageID #:5846




implementation as well as background information on DNS’s history and documentation regarding

the DNS system. But the invalidating reference—the DNS system—remains the same. AWS

simply clarified its existing theory of invalidity, as contemplated in the joint motion.

       Kove claims that AWS added “17+ newly produced and previously unidentified materials,”

Dkt. 200, at 4, but it mischaracterizes the amendments to AWS’s contentions. For example, Kove

complains about the addition of “never-before disclosed software versions of DNS (referred to as

‘BIND 8.x’),” id., and asks the Court to strike all references to BIND. The citation to the specific

version of BIND responds directly to Kove’s request to AWS to clarify its First Amended Final

Invalidity Contentions. Those Contentions state: “As one example, the inventors of the Patents-

in-Suit used DNS, as apparent from the face of the Asserted Patents.” Dkt. 200-12, at 6. Kove

complained: “Amazon does not specify a particular implementation of DNS, provide a specific

date for its public availability, or provide any source code for the system.” Dkt. 200-3, at 2. In its

Second Amended Final Invalidity Contentions, AWS clarified:

       Based on the history of DNS, it is likely that the inventors were using a version of
       BIND 8. BIND 8 was used by Sherman and Karger/Sherman in the Cache Resolver
       system described below. Accordingly, for purposes of these contentions, AWS
       contends that BIND 8.1, a version of DNS and available as of May 1997, is a prior
       DNS system that anticipates and/or renders obvious claims of the Asserted Patents.

Dkt. 200-8, at 7. AWS also served that source code. Thus, far from changing its theories, AWS

cited the same prior art as in its First Amended Final Invalidity Contentions—i.e., the version of

DNS presumptively used by the inventors—while adding information to clarify the version of

DNS in response to Kove’s stated concern that this information was missing.

       Other purportedly “newly produced and previously unidentified materials” consist of

historical or technical materials explaining DNS. In order to clarify what AWS meant by “DNS,”

AWS added a short background discussion to its Second Amended Final Invalidity Contentions.



                                                  6
    Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 8 of 17 PageID #:5847




In that discussion, AWS stated: “Paul Mockapetris created DNS in 1983 and the Internet

Engineering Task Force published the original specifications for DNS (RFCs 882 and 883) in

November of that year.” Dkt. 200-8, at 6. It then traced the history of DNS’s various versions,

and cited four websites giving background information about the history of DNS and BIND (the

standard software implementation of DNS). Id. It also identified the specifications from the

Internet Engineering Task Force for DNS (RFC 1034, 1035, and 2168). Id. Finally, AWS added

a citation to a manual entitled “DNS and BIND” which describes the DNS system at the relevant

time. Id. at 7. The documents cited in this background discussion—i.e., the specifications for

DNS, the websites, and the manual—largely form the basis for Kove’s assertion that AWS has

improperly amended its invalidity contentions.2       Far from materially altering its invalidity

contentions, AWS merely provide additional background information on DNS, the reference AWS

has relied upon from the start.

        Likewise, with respect to the Cache Resolver System, Kove complains that “AWS relies

on a previously unidentified version of DNS.” Dkt. 200, at 5. But as AWS explained in all

versions of its Final Invalidity Contentions, the Cache Resolver System explicitly relies on and

incorporates DNS, and “all features and functionality of DNS are inherent to systems using DNS.”




2
 The only other new reference identified by Kove is Dasgupta, which AWS added in a general
paragraph providing background information on how the prior art, including DNS, discloses the
concept of “separating information about the location of data.” Dkt. 200-8, at 18. AWS did not
chart Dasgupta or use it as a primary invalidity reference, and it is intended to support AWS’s
existing theories of invalidity rather than reflect a new theory of invalidity.

Kove also complains about certain additional minor changes to AWS’s claim charts. Dkt. 200-8,
at 5-6. These changes do not reflect any new prior art, or any new invalidity theories. Rather, they
were intended to clarify AWS’s contentions by providing slightly more detail on the mapping
between the already-disclosed references and the claims.


                                                 7
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 9 of 17 PageID #:5848




Dkt. 200-12, at 6; Dkt. 200-8, at 8. Therefore, AWS’s clarification of DNS also clarifies the Cache

Resolver System, which incorporates DNS.

       AWS acted appropriately. Because AWS was not altering its previously-disclosed theories

of invalidity, but instead provided more specific information in support of those same theories, its

Second Amended Final Invalidity Contentions were authorized by the Court’s order modifying the

case schedule. AWS did not require separate leave of court. See Sloan Valve Co. v. Zurn Indus.,

Inc., No. 10 C 204, 2013 WL 622951, at *3, (N.D. Ill. Feb. 20, 2013) (“Sloan contends that the

‘facts and data’ it seeks to include ‘do not themselves constitute a new contention, but instead

provide evidentiary proof.’ … Because the purpose of infringement contentions is to provide

notice of the plaintiff's theories of infringement early in the case, and Sloan is not, by its own

concession, seeking to change its theory, this proposed amendment to its contentions is

unnecessary.” (quotation marks and alterations omitted)).

       Kove’s “Statement of Facts” section also asserts in passing that the Second Amended Final

Invalidity Contentions violate the Local Rules by relying on more than 25 references. Dkt. 200,

at 4. That is not true. AWS lists 25 references, as required by the Local Rules. Although AWS

mentions background historical materials in its discussion of DNS, Dkt. 200-8, at 6-7, it is not

relying on those materials as independent pieces of prior art. Rather, it is relying on the DNS

system. The materials cited in AWS’s discussion merely give general background information on

the history of that system. Cf. IPA Techs., Inc. v. Amazon.com, Inc., No. 16-1266-RGA, Dkt. 172

(D. Del. Sept. 23, 2020) (permitting defendant to rely on multiple sources to explain how a single

prior art system worked). Therefore, AWS’s Second Amended Final Invalidity Contentions

comply with the Local Rules in all respects.




                                                 8
 Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 10 of 17 PageID #:5849




           B. If leave of court is required, the Court should provide it.

       To the extent the Court concludes that AWS’s Second Amended Final Invalidity

Contentions require leave of court, the Court should provide it.

       First, there is good cause for the amendment. AWS has clarified the precise version of

DNS it is relying on, in response to Kove’s stated concern that this information was missing. This

will foreclose disputes later in the case over the adequacy of AWS’s invalidity contentions.

Indeed, if the Court grants Kove’s motion to strike, AWS’s contentions will revert to its First

Amended Final Invalidity Contentions, which also rely on the DNS system as a primary invalidity

reference. AWS will then serve an expert report relying on the DNS system, which will precipitate

more disputes between the parties about the adequacy of AWS’s invalidity contentions. Permitting

AWS to amend its contentions now will preempt that dispute.

       Second, Kove cannot claim any prejudice. Fact discovery has not closed and expert

discovery has not started. See, e.g., Oleksy v. Gen. Elec. Co., No. 06 C 1245, 2013 WL 3944174,

at *4 (N.D. Ill. July 31, 2013) (“[T]he Court notes that there is still time before the fact discovery

cut-off to take the necessary discovery on this issue.”) The Markman hearing has not occurred.

Indeed, courts have granted motions to amend invalidity contentions at later stages in the case,

especially where, as here, the parties are not relying on any new references. See, e.g., Kilopass

Tech. Inc. v. Sidense Corp., No. C 10-02066 SI, 2012 WL 1901198, at *2-3 (N.D. Cal. May 24,

2012) (holding that a party could amend contentions based on previously disclosed prior art

reference after fact discovery was closed); see also Immunex Corp. v. Sandoz Inc., No. 16-cv-

01118, 2017 WL 8220728, at *3 (D.N.J. Oct. 19, 2017) (granting motion to amend after expert

report relied on two references not adequately disclosed in the contentions).




                                                  9
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 11 of 17 PageID #:5850




       Moreover, Kove could have raised this issue much earlier: it waited four months after

AWS’s Final Invalidity Contentions before objecting to AWS’s disclosure of DNS, and waited six

weeks after AWS served its Second Amended Final Invalidity Contentions to file this motion. In

addition, the scheduling order contemplates that AWS will have the chance to amend its invalidity

contentions in light of the Markman order, so Kove cannot assume that the invalidity contentions

are final. Cf. Sonix Tech. Co. v. Publ’ns Int’l, Ltd., No. 13-cv-2082, 2015 WL 4730155, at *6

(N.D. Ill. Aug. 10, 2015) (granting motion for leave to amend invalidity contentions in light of

expert’s statements regarding claim term during deposition). Finally, Kove cannot claim any

unfair surprise given that AWS explicitly disclosed DNS in its Final Invalidity Contentions, and

given that DNS is cited in the specifications. See, e.g., Theranos, Inc. v. Fuisz Pharma LLC, No.

5:11-cv-05236-PSG, 2013 WL 5487356, at *2 (N.D. Cal. Oct. 2, 2013) (“Defendants’ face little

prejudice because they were already on notice that Theranos planned to rely on” a previously

disclosed prior art reference.).

       Third, permitting AWS to amend its invalidity contentions would be consistent with how

the Court has already treated Kove’s infringement contentions.        After Kove served Final

Infringement Contentions that violated the Local Rules, AWS filed a motion to compel contentions

complying with the Local Rules, which the Court granted. However, the Court did not strike

Kove’s deficient Final Infringement Contentions and bar Kove from accusing the products

identified therein of infringement. Instead, it directed Kove to amend and supplement those

Contentions. As a result, on the same day that AWS served its Second Amended Final Invalidity

Contentions, Kove served its Second Amended Final Infringement Contentions, which contain

thousands of lines of additional code citations. Dkt. 173, at 4-5 (explaining that Kove’s Second




                                               10
 Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 12 of 17 PageID #:5851




Amended Final Infringement Contentions add 25 additional source code files that do not appear

in its Final Infringement Contentions).

       Kove could have done what AWS did—it could have sought an order directing AWS to

clarify its invalidity contentions relating to DNS. Indeed, AWS did so voluntarily, without a court

order, upon Kove’s request. Instead, Kove seeks to strike the very amendment that Kove

requested. Even more, Kove’s requested relief would, in effect, remove references to the DNS

system from the Contentions, even though AWS has disclosed it from the outset. There is no basis

for such inconsistent treatment of the parties.

 II.   AWS’s First and Second Amended Final Invalidity Contentions Comply with the
       Local Rules.

       Kove also contends that AWS’s First Amended Final Invalidity Contentions violate the

Local Rules. Kove’s arguments lack merit.

       First, Kove asserts that AWS’s First Amended Final Invalidity Contentions improperly

exceeded LPR 3.1(b)’s limit of 4 prior art grounds of invalidity. That is incorrect. The Local

Rules explicitly contemplate that Final Invalidity Contentions will identify 4 prior art grounds of

invalidity per claim, and 25 pieces of prior art. LPR 3.1(b). Thus, the Local Rules expressly

contemplate that the Final Invalidity Contentions will cite prior art other than the prior art that is

expressly identified in the grounds of invalidity. This makes sense: patent defendants can use this

prior art to make arguments pertinent to invalidity, even if this art is not directly being used as an

invalidity ground. For example, if an expert witness argues that a skilled artisan would have

combined two references, the expert witness can rely on that other prior art in order to convey the

knowledge of a skilled artisan or the reason it would have made sense to combine the prior art.

       Kove’s citations do not support its argument. Kove cites AVNET, Inc. v. MOTIO, Inc., No.

12 C 2100, 2016 WL 3365430 (N.D. Ill. June 15, 2016), and Pactiv Corp. v. Multisorb Techs.,


                                                  11
  Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 13 of 17 PageID #:5852




Inc., No. 10 C 461, 2013 WL 2384249 (N.D. Ill. May 29, 2013). In both those cases, the court

rejected a litigant’s effort to rely on prior art as background information in its expert report when

it was not disclosed in the invalidity contentions at all. See AVNET, 2016 WL 3365430, at *5 (“It

would turn the local rule on its head to allow a defendant to withhold prior art references from its

final invalidity contentions, only to spring them on the plaintiff in the defense expert report.”);

Pactiv, 2013 WL 2384249, at *3 (“Pactiv’s experts are limited to the Invalidity Contentions it

served on January 17, 2012. To allow an expert to go beyond those would render them useless

and ignore the specificity requirements of the Local Patent Rule 2.3.”). Here, AWS’s Contentions

disclosed the background prior art it intends to rely upon, consistent with the Local Rules.

        Second, Kove states that AWS’s First Amended Final Invalidity Contentions improperly

disclosed 27 prior art references (25 documents and 2 systems), exceeding the maximum of 25. It

is not clear why Kove is still complaining about this. Kove raised this issue after AWS served its

First Amended Final Invalidity Contentions, and, in an effort to resolve the dispute, in its Second

Amended Final Invalidity Contentions AWS pared the list down to 25 prior art references

including the 2 systems. This issue is, therefore, moot.

        Moreover, Kove’s suggestion that this “violation” should be “remedied by removing the 2

system references,” Dkt. 200, at 11, is absurd. In all versions of its final invalidity contentions,

AWS has used the DNS system and the Cache Resolver system as primary invalidity references.

The Court should not strip AWS of its right to rely on prior art systems that it has consistently

cited since the outset of this litigation.

        Kove urges the Court to rule that AWS may only rely on the printed publication known as

RFC 1034, a document from the 1980s that summarizes certain aspects of DNS. However, AWS

has consistently not relied on RFC 1034 as an invalidity ground. Instead, it has relied on the DNS



                                                 12
    Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 14 of 17 PageID #:5853




system.     Although AWS’s invalidity contentions have cited disclosures from RFC 1034 as

reflecting how the DNS system works, it is the system, not RFC 1034, that is AWS’s invalidity

reference.3 The claim charts in AWS’s Second Amended Final Invalidity Contentions rely on

other documentation disclosing DNS’s functionality as well, illustrating that AWS relies on the

system, not the publication. E.g., Dkt. 200-8, Ex. 1A at 2, 3 (relying on “DNS and BIND” manual).

          In a Kafkaesque turn, Kove argues that the Court should strike references to the systems

from AWS’s First Amended Contentions because AWS did not identify the systems with

“specificity.” Dkt. 200, at 12. But that is precisely the objection that led AWS to identify BIND

and the other references explaining the DNS system in its Second Amended Final Invalidity

Contentions—the very contentions Kove now seeks to strike.4 It is evident that what Kove really

wants is for the Court to preclude AWS from relying upon DNS at all, even though DNS is

disclosed in the specifications and in all versions of AWS’s invalidity contentions. Kove has no

basis for this extraordinary request.

III.      AWS Will Update Its Invalidity Contentions In View of Kove’s Continued Concerns,
          and the Court Should Grant Leave to the Extent Necessary.

          Although Kove’s brief is ambiguous on this point, portions of Kove’s brief suggest Kove

thinks that AWS’s Second Amended Final Invalidity Contentions still fail to provide adequate

clarity on how DNS anticipates or renders obvious the claims. In addition, in its Final Validity




3
 As Kove points out, AWS relied on RFC 1034 in its petition for Inter Partes Review in the Patent
Office. AWS did not rely on the DNS system because it was barred by statute from doing so:
petitions for Inter Partes Review may only rely on printed publications, not systems. However,
no such restrictions exist in litigation.
4
 As for the Cache Resolver System, AWS characterizes this as a system because the printed
publications describing the Cache Resolver System explicitly incorporate DNS by reference, so
AWS intends to discuss elements of the DNS system when addressing the Cache Resolver System.

                                                 13
 Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 15 of 17 PageID #:5854




Contentions, Kove refuses to address DNS (as opposed to RFC 1034), claiming that AWS’s

Second Amended Final Invalidity Contentions were inadequate.

       In AWS’s view, Kove’s Final Validity Contentions violate the Local Rules. If Kove felt

that AWS’s contentions were insufficiently clear, it should have moved to compel clearer

contentions, rather than simply refusing to respond. Nevertheless, to avoid further motion practice

and resolve this issue, AWS believes the best solution is to serve claim charts containing additional

detail regarding the mapping between DNS and the claims. AWS has appended those claim charts

to this brief. The charts include cites to the BIND 8.1 software as well as additional cites to the

“DNS and BIND” manual that describes that software. (Ex. C.) These claim charts are intended

to be directly responsive to Kove’s stated concern that AWS’s invalidity contentions do not

adequately map the DNS system to the claims.

       To the extent leave is necessary to serve these claim charts, AWS requests leave. For the

reasons explained above, AWS has good cause because Kove has complained that AWS’s

arguments are insufficiently clear and has categorically refused to respond to them. Further, Kove

has supplemented its Final Infringement Contentions in response to AWS’s concern that they are

insufficiently clear, so AWS should reciprocally be permitted to supplement its Final Invalidity

Contentions in response to Kove’s concern that they are insufficiently clear. Finally, there is no

prejudice to Kove because AWS is relying on the same reference that it has always relied upon

from the outset—the DNS system—and because expert discovery has not started. Supra at I.b.

                                             CONCLUSION

       For the reasons set forth above, AWS requests that the Court deny Kove’s Motion to Strike

and grant AWS leave to serve its Second Amended Final Invalidity Contentions, including the

amended claim charts appended to this response.



                                                 14
Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 16 of 17 PageID #:5855




October 9, 2020                         Respectfully submitted,

                                        /s/ Terri L. Mascherin

Adam G. Unikowsky                       Terri L. Mascherin
JENNER & BLOCK LLP                      Timothy Barron
1099 New York Ave. NW Suite 900         Michael T. Werner
Washington, DC 20001                    JENNER & BLOCK LLP
(202) 639-6000                          353 N. Clark St.
aunikowsky@jenner.com                   Chicago, IL 60654
                                        (312) 222-9350
                                        tmascherin@jenner.com
                                        tbarron@jenner.com
                                        mwerner@jenner.com

                                        Attorneys for Amazon Web Services, Inc.




                                      15
 Case: 1:18-cv-08175 Document #: 217 Filed: 10/09/20 Page 17 of 17 PageID #:5856




                             CERTIFICATE OF SERVICE

       I, Timothy Barron, an attorney at the law firm of Jenner & Block LLP, certify that on

October 9, 2020, the foregoing AWS’s Memorandum in Opposition to Kove IO, Inc.’s Motion to

Strike AWS’s Invalidity Contentions and in Support of Motion for Leave to Amend was

electronically served on counsel of record via the Court’s ECF system.




                                            /s/ Timothy J. Barron
                                              Timothy J. Barron
